Order, Supreme Court, New York County (Francis N. Pécora, J.), entered May 23, 1991, which denied plaintiffs’ motion for leave to serve an amended complaint, unanimously affirmed, with costs.
The IAS court properly held that plaintiffs’ proposed amended complaint fails to cure the deficiencies of the original complaint. Although, the proposed complaint elaborates upon the relationship between the individual plaintiff and defendant prior to the corporate plaintiff’s contract with defendant, the causes of action alleged by the individual plaintiff arise out of that agreement, and, as such, are not viable (New Castle Siding Co. v Wolfson, 97 AD2d 501, 502, affd 63 NY2d 782). We also find that the tort claims asserted by the corporate plaintiff for breach of a fiduciary duty, negligence and fraud are not independent of its contract claim (Luxonomy Cars v Citibank, 65 AD2d 549). Additionally we take note of the IAS court’s April 6, 1990 decision, and would add that the proposed pleading fails to adequately allege defendant’s moral culpability to sustain a claim for punitive damages (Walker v Sheldon, 10 NY2d 401, 404-405). Concur—Rosenberger, J. P., Ellerin, Wallach, Smith and Rubin, JJ.